Title: From Thomas Jefferson to Brailsford & Morris, 7 May 1789
From: Jefferson, Thomas
To: Brailsford & Morris



Gentlemen
Paris May 7. 1789.

Your favor of Mar. 10. is come to hand. I am persuaded you will find greater advantage in sending rice to Havre than to l’Orient,  because the latter not being a place of consumption it must be reexported 9. times out of 10. and for the most part to Paris where the consumption is immense and is growing. Heretofore this city has drawn all the Carolina rice it used from England. I shall be happy to see our commerce established on such a footing as that our merchants may send our commodities to the place of consumption themselves without the intervention of a London merchant. I am endeavouring to prevail on the government here to establish or to encourage manufacture of negro plains, oznabrigs, and striped blankets, of the qualities we are used to.
With respect to our olive plants we have been unfortunate. I had lodged orders at Marseilles to send early in the winter to Charles town a great number of olive plants, but a much greater quantity of olives. The latter were to be sown to furnish stocks, the former to be planted to furnish cuttings to graft on them. I desired also a few other valuable plants suited to your climate. The following is an extract from the letter of Apr. 12. on this subject written me by Mr. Cathalan whom I had charged with this commission. ‘I still hoped it would be possible to venture some olive trees to America this season, but the cold returning again in February, which has continued to ice till the last week we apprehend they are almost killed. The gardener therefore advises me to postpone till next year the shipment, and I have only shipped the trees as per note here inclosed &c.’ These were fig-trees, vines, &c. of which I had ordered a few. They are shipped on board the Marie Antoinette, Legier to Baltimore to Robt. Gilmore & co. with orders to forward them to your house or to Mr. Drayton at Charles town. The bill of lading is dated March 5. I hope they will arrive safe and that you will be so good as to have them delivered to Mr. Drayton if they come to your address. As I write to him fully on the subject, I shall trouble you no more on it. I expect daily to receive permission to go to America for the summer and return in the fall so that this is probably the last letter you will receive from me before my return. I have the honor to be with great esteem Gent. Your most obedt. & most humble servt.,

Th: Jefferson

